 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Store Employees Union Local 1407, aschartered by Retail Clerks International Associa-tion,AFL-CIOand J.M. Batter Co.,Inc., d/b/aJaison's.Case 6-CP-269December 9, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOUpon, charges. duly filed on April 30, 1974, asamended on June 4, 1974, by J. M. Balter Co., Inc.,d/b/a Jaison's, the General Counsel of the NationalLabor Relations Board, by theRegionalDirector forRegion 6, issued a complaint and notice of hearingdated June 14, 1974,againstRespondent Retail ClerksStore Employees Union Local 1407. The complaintalleges that the Respondent Union has engaged in andis engagingin unfair labor practices within the meaningof Section 8(b)(7)(C) and Section 2(6) and (7) of theAct.On July 17, 1974, the parties to this proceeding en-tered into a stipulation of facts, in which they agreedthat the stipulation of facts and certain other docu-ments, copies of which were attached thereto and madea part thereof, constitute the entire record in this pro-ceeding. The parties also waived a hearing before anAdministrative Law Judge, and the issuance of an Ad-ministrative Law Judge's decision. On July 25, 1974,the Boardissued anorder approving stipulation andtransferring proceeding to the Board for findings offact, conclusions of law, and the issuance of an appro-priate Decision and Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.FINDINGS OF FACTIJURISDICTIONJ.M. Balter Co., Inc., d/b/a Jaison's, the ChargingParty herein, is a Pennsylvania corporation engaged inthe retail merchandising industry. It maintains variousretail stores in Allegheny County, Pennsylvania. Moreparticularly, Jaison's operates retail stores located inBraddock,Monroeville,McKeesport, and PleasantHills,Pennsylvania. During the proceding 12-monthperiod, Jaison's has sold and distributed products, thegross value of which exceeded $500,000, and has pur-chased goods and materials valued in excess of $50,000from points directly outside the Commonwealth ofPennsylvania for use within the said Commonwealth.Accordingly, we find thatJaison's is, and at all timesmaterial herein has been, an employer engaged in com-merce and operations affecting commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the purposes of the Act to assert jurisdic-tion herein.11THE LABOR ORGANIZATION INVOLVEDRespondent Union is,and at all times materialherein has been,a labor organization within the mean-ing of Section2(2) of the Act.IIITHE UNFAIR LABOR PRACTICEA. FactsThe complaint herein alleges that the RespondentUnion has, since April 22, 1974, picketed Jaison'sseveral retail stores in furtherance of its demand forrecognition as the collective-bargaining representativeof Jaison's employees; that such picketing has con-tinued for more than 30 days without a petition for anelection having been filed under Section 9(c) of the Act;that the Respondent Union is not currently certified asthe bargaining representative of Jaison's employees;and therefore that by the aforesaid conduct the Re-spondent Union has violated Section 8(b)(7)(C) of theAct.On August 13, 1973, the Respondent Union filed apetition seeking to represent employees of Jaison'sPleasant Hills, Pennsylvania, store, otherwise known asthe Southland store. Contemporaneously, a charge wasfiled against Jaison's alleging violations of Section8(a)(1), (3), and (5) of the Act, involving employees atthe Southland store. Accordingly, processing of theaforementioned petition was held in abeyance.On October 29, 1973, the aforesaid charge wasamended to delete the allegation that Jaison's violatedSection 8(a)(5) of the Act, and the Respondent Unionsigned a "Request to Proceed" with the representationcase.'Notwithstanding the fact that only a unit comprisingJaison's Southland store employees was sought in itspetition, theRespondent Union, on November 15,1973, executed a stipulation for certification upon con-sent election covering employees at all four of Jaison'sstores.Accordingly, the Respondent Union was giventime to submit additional authorization cards evidenc-ing employees' showing of interest in the broadenedunit. The Respondent Union failed to submit such ad-ditional cards and, on November 27, 1973, requested'As more fully set forth hereinafter, the Board, on June 24, 1974, issueditsDecision and Order (212 NLRB 1) finding that Jaison's violated Sec.8(a)(1) and(3) of the Act215 NLRB No 77 RETAIL CLERKSSTORE EMPLOYEESUNION LOCAL 1407that it be allowed to withdraw its petition. The Re-gional Director approved this request.On November 30, 1973, 3 days later, the RespondentUnionagainfiled a petition seeking to represent Jai-son'sSouthland store employees. On April 15, 1974,the Regional Director issued a Decision and Orderdismissing the aforementioned petition. In his decision,the Regional Director held,inter alia,that the pre-sumption that a single-store unit is appropriate has inthis case been effectively rebutted and, therefore, thata unit confined to Jaison's Southland store, as soughtby the Respondent Union's new petition, would beinappropriate. Accordingly, as the Union made no al-ternative unit request, the Regional Director grantedJaison's motion to dismiss the petition. The Respond-ent Union did not file a request for review of the afore-mentioned decision.Meanwhile, on February 22, 1974, an Administra-tive Law Judge issued his Decision in the complaintcase against Jaison's, heretofore mentioned. In hisDecision, which we subsequently adopted,' the Ad-ministrative Law Judge found that Jaison's had unlaw-fully discharged a known union adherent who was theprincipal participant in the Union'sorganizing cam-paign; had unlawfully interrogated and threatened em-ployees; had suggested that employees might have en-joyed greater benefits were it not for the Union; andhad given employees the impression that they wereunder survillance. Furhter, on February 25, 1974, theRespondent Union again filed a charge, alleging thatJaison's had unlawfully refused to bargain with theUnion as the representative of employees "in an appro-priate unit" at the Southland store.Commencing on April 22, 1974, while the refusal-to-bargain charge against Jaison's was still pending beforethe Regional Director, and continuing to June 17,1974, the Respondent Union picketed Jaison's South-land store during that store's regular business hours.During the picketing, individuals acting on behalf ofthe Respondent Union made verbal appeals to the con-suming public not to do business with Jaison's becauseof certain alleged unfair labor practices committed bythe latter and because of its refusal to recognize andbargain with the Respondent Union. Contemporane-ously, these individuals distributed handbills to mem-bers of the consuming public, variously seeking theirsupport and asserting that Jaison's has violated therights of employees because the latter wished to im-prove their status through collective bargaining. Onesuch handbill was a copy of the recommended Order ofthe Administrative Law Judge in the aforementionedunfair labor practice case,which was ultimatelyadopted by the Board on June 24, 1974.2 212 NLRB 1.411In addition to the foregoing picketing which oc-curred at the Southland store during a period substan-tially in excess of 30 days, the Respondent Union alsopicketed, in identical fashion, Jaison's stores located inMcKeesport, Braddock, and Monroeville, Pennsyl-vania. Such picketing, however, was exceedingly brief,occurring at McKeesport for a 2-hour period on May21, at Braddock for 2 hours on May 23, and at Monroe-ville for 3 hours on the 24th.Approximately I week after picketing began at theSouthland store, the Regional Director, by letter datedApril 30, 1974, informed the Respondent Union that hewould not issue a complaint based on the 8(a)(5) allega-tions contained in the Union's charge, which was filedon February 25, "inasmuch as the single-store unit forwhich you seek recognition constitutes an inappropri-ate unit."The Respondent Union appealed the decision of theRegional Director. In its May 16 letter to the GeneralCounsel, the Union alluded to the unfair labor practicesfound by the Administrative Law Judge to have beencommitted by Jaison's at each of its four locations, asaforementioned, and asserted that, by engaging in suchconduct, organizational efforts have been made "im-possible." The Union further stated:The Regional Director ruled that a one-store unitis inappropriate in this case and that only a four-store unit would be appropriate. It is the positionof the [Union] that the Employer should be re-quired to bargain with the union at all four of itslocations because of the destructive effect the em-ployer's conduct has had on organizational efforts.The [Union] does not, therefore seek recogni-tion in a single store unit as suggested by the Re-gional Director in his dismissal letter.On May 31, 1974, the General Counsel denied theUnion's appeal, stating,inter alia:Insofar as your appeal suggests that the unitsought herein encompassed all four of the Com-pany's stores rather than only its Southland store,and notwithstanding certain 8(a)(1) conduct onthe part of the Company affecting all four stores,it could not be said that a bargaining order wasthereby warranted inasmuch as no evidence wasadduced nor was it even contended that a timelybargaining demand had been made or majoritystatus claimed concerning employees in any unitof Company employees other than those in theSouthland store unit which the Regional Directorfound inappropriate.The Respondent Union concedes that an object of itspicketing at all the stores in question was to force orrequire Jaison's to recognize or bargain with the Union 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the representative of Jaison's employees to force orrequire those employees to accept or select it as theircollective-bargaining representative at those stores,notwithstanding that the Union lacks certification asthe representative of Jaison's employees.B.Contentionsof the PartiesBased on the above facts, the General Counsel con-tends that the Respondent Union violated Section8(b)(7)(C) of the Act not only by picketing the South-land store, which the Union concedes, but also by itsbrief picketing at Jaison's three remaining stores. Inthis respect, the General Counsel argues that the pick-eting at the three remaining locations is no less violativeof the Act simply because such picketing was of shortduration and would not itself have run afoul of the30-day provision contained in Section 8(b)(7)(C) of theAct. Accordingly, the General Counsel argues that anappropriate remedy in this case would be to enjoinfurther picketing at all of the aforementioned locations.As previously stated, the Respondent Union con-cedes that it violated Section 8(b)(7)(C) of the Act byits picketing at the Southland store. However,itmain-tains that an order requiring a cessation of picketingshould be limited to that store alone. In support of itsposition, the Union argues that employees at each ofthe Employer's stores are entitled to a 30-day period ofexposureto the Union's "message," conveyed by thepicketing, and further, that in this case it lacked themanpower to undertake simultaneous picketing at allfour ofJaison's stores.Accordingly, the Union con-tends that the Board should not prohibit picketing atJaison'sBraddock,Monroeville, andMcKeesportstores until such time as it has had an opportunity toengage in organizationalpicketing for a period not toexceed 30 days at each of those locations.C.ConclusionsWe hold, in agreement with the General Counsel,that the Respondent Union violated Section 8(b)(7)(C)of the Act,not only by its picketing at the Southlandstore,which the Respondent Union concedes,but alsoby its picketing at the three remaining locations.The Union,however, would have us restrict our find-ings of unlawful conduct to the single location at whichpicketing occurred for a period in excess of 30 days. Wefind its arguments unpersuasive.It does not suggestthat separate questions concerning representation areraised by the picketing at each of the locations. Indeed,the Respondent Union admits that the picketing at allfour stores was for a single recognitional object encom-passing all locations.The Unionargues simply that theAct assures employees at each of the aforementionedlocations the opportunity to receivethe Union's "mes-sage" for a period of 30 days. The fault inthis argumentlies in the Union's failure to distinguish between thebasic right of Jaison's employees to be apprised of theadvantages of collective bargaining, which Section8(b)(7)(C) does not limit, and the right of the Union toengage inpicketing for the purpose of forcing or requir-ing Jaison's to recognize or bargain with it, or of forcingor requiring Jaison's employees to accept or select it astheir collective-bargaining representative, which thatsection of the Act does limit, in clear terms, to a periodnot to exceed 30 days' duration. In sum, that sectiondoes not grant a right but limits one. We do not ignorethis limitation simply because a single question con-cerning representation ranges over a number of geo-graphical locations.' To do so here, as the Union sug-gests, would not only do violence to the clearlanguageof that section, which establishes 30 days as an "outsidelimitation" on the time deemed reasonable for the kindof picketing dealt with therein,' but would also sub-vert the legislative purpose in enacting Section8(b)(7)(C); namely, to encourage prompt resort to theBoard's electionmachinery, rather than protractedpicketing, as the method for resolving questions con-cerning representation.'Accordingly, we find that the Respondent Union notonly violated Section 8(b)(7)(C) by picketing Jaison'sSouthland store, as admitted, but also, by engaging inidentical or similar picketing for the same object atJaison'sBraddock,Monroeville, andMcKeesportstores.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with Jai-son's operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstruct-ing commerceand the free flow thereof.V. THE REMEDYIt having been found that the Respondent Union hasengaged in certain unfair labor practices, we shall orderthat the Respondent Union cease and desist therefromand take certain affirmative action deemed necessary toeffectuate the policies of the Act.3Los AngelesBuildingand Construction Trades Council, AFL-CIO(Church's Fried Chicken, Inc., et al.),183 NLRB 1032, 1038 (1970).4District 65, Retail,Wholesale & Department Store Union, AFL-CIO(Eastern Camera & Photo Corp.),141 NLRB 991, 999-1000 (1963).5Dayton TypographicalUnionNo. 57 v. N.L.R.B.,326 F.2d 634,636-637 (C.A.D.C., 1963). RETAIL CLERKS STORE EMPLOYEES UNIONLOCAL1407413CONCLUSIONS OF LAW1.J.M. Baiter Co., Inc., d/b/a Jaison's, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Retail Clerks Store Employees Union Local 1407,as chartered by Retail Clerks International Associa-tion,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing Jaison's Southland store from April22 to June 17, 1974, its McKeesport store on May 21,its Braddock store on May 23, and its Monroeville storeon May 24, 1974, with an object of forcing or requiringJaison's to recognize and bargain collectively with theRespondent Union as the representative of its em-ployees and with an object of forcing or requiring theemployees of Jaison's to accept or select the Respond-ent Union as their collective-bargaining representative,although the Respondent Union has not been certifiedas the representative of any such employees and hasnot, within 30 days after the commencement of suchpicketing, filed a petition under Section 9(c) of the Act,theRespondent Union has committed unfair laborpractices within the meaning of Section 8(b)(7)(C) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.agreement with it, or to force or require Jaison's em-ployees to accept or select the Respondent Union astheir collective-bargaining representative in circum-stances prohibited by Section 8(b)(7)(C) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the Re-gionalDirector for Region 6, after being duly signedby an authorized representative, shall be posted byit immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to members are customarily posted. Reason-able steps shall be taken by the Respondent Unionto insure that said notices are not altered, defaced,or covered by any other material.(b) The Respondent Union shall transmit to the Re-gional Director for Region 6 signed copies of the saidnotice for posting by Jaison's, said company being will-ing, in places where notices to its employees are cus-tomarily posted.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken to complyherewith.APPENDIXORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the NationalLaborRelationsBoard hereby orders that the Respondent,RetailClerks Store Employees Union Local 1407, as chart-ered by Retail Clerks International Association,AFL-CIO,Pittsburgh,Pennsylvania,itsofficers,agents,and representatives,shall:1.Cease and desist from picketing or causing to bepicketed or threatening to picket J. M. Balter Co., Inc.,d/b/a Jaison's,at its Southland,McKeesport, Brad-dock,or Monroeville stores, where an object thereof isto force or require the said Company to enter into an6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the noticereading"Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, under any conditions prohibitedunder Section 8(b)(7)(C) of the National LaborRelations Act, picket, cause to be picketed, orthreaten to picket Jaison's Southland, McKees-port, Braddock, or Monroeville stores, where anobject thereof is to force or require said Companyto enter into a labor agreement with us, or to forceor require Jaison's employees to accept or select usas their collective-bargaining representative.RETAIL CLERKS STORE EMPLOYEESUNION LOCAL 1407, ASCHARTERED BY RETAIL CLERKSINTERNATIONAL ASSOCIATION,AFL-CIO